DETAILED ACTION

The following NON-FINAL Office action is in response to Request for Continued 
Examination (RCE) for application 15586408 filed on June 22, 2021.
	
Acknowledgements

Claims 1-4, 6-12 and 14-18 are pending.
Claims 1-4, 6-12 and 14-18 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 06/22/2021 has been entered.

Response to Arguments


In view of Applicant’s amendments to the claims and in view of the arguments, the rejections under 35 USC § 112 have been withdrawn.
In response to the Applicant's arguments for Claim Rejections under 35 USC 101, Applicant argues that independent claim 1 is not grouped within the "certain methods of organizing human activity" groupings of abstract ideas instead it specifically involves a computing device initiating automated product fulfilment for these products. Applicant goes into detail as to how the computing device is generating transaction values and transmitting the generated transaction values to a node in a blockchain network that is accessible by a plurality of merchants and any one of these merchants can fulfill the products and submit a bid for fulfillment of the products to the computing device, through the blockchain network. Examiner respectfully disagrees as the amended claims are still reciting an abstract idea of managing inventory which is grouped within the “certain methods of organizing human activity” in prong one of step 2A of the Alice/Mayo test, specifically under “fundamental economic principles or practices” because as the claims are contributed towards mitigating risk by providing user anonymity and greater consumer security as related to a transaction grouping of abstract ideas (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because  the amended claims are still reciting a series of steps of updating a product database after querying if the updated storage amount is less than the threshold level and identifying a winning merchant bid which still falls under a certain methods of organizing human activity.  Also, the added limitation "in response to identifying the updated storage amount being less than the threshold level, initiating, by the computing device automated fulfillment of a products associated with each of the identified one or more product profiles" is still exemplifying the abstract idea of the claims that once it has been found that the storage amount is less than the threshold level, fulfillment of products is conducted. Also, the judicial exception is not integrated into a practical application because the additional elements of the claims such as the use of a computing device and input device merely use a computer as tools to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)).  The use of a computing device and input device as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The use of a computing device and a blockchain network to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself. Therefore, the claim is still not patent eligible.
In response to Applicant’s arguments under 35 USC § 103, Applicant argues that prior art Dolen is unrelated to blockchain and does not disclose or vaguely contemplate a computing device in communication with a blockchain (or blockchain network). Examiner would like to clarify that blockchain network or blockchain is being disclosed by the first reference Mattingly instead of Dolen. Examiner had previously used brackets around a blockchain network to make it clear that Dolan is missing this component and it was disclosed by Mattingly. Dolen actually discloses a database, in a computer memory, of a plurality of qualified sellers; a software module configured to receive an offer to buy from a buyer and configured to receive bids from the qualified sellers disclosed in paragraphs 0009 and 0016.

Claim Rejections - 35 USC § 101

      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-12 and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
In the instant case, claims 1-4, 6-8 and 17 are directed to a method and claims 9-12, 14-16 and 18 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite managing inventory which is an abstract idea. Specifically, the claim recites “storing a plurality of product profiles wherein each product profile includes at least a product identifier, a storage amount, and a threshold level, receiving product updates for one or more products…, automatically detecting products levels of one or more products, obtaining product updates for the one or more products, wherein each product update includes at least a specific product identifier corresponding to a respective product and a product level, executing at least one query on the product database to update a specific product profile for each product update by updating the storage amount included in the product profile based on the current product level…, executing at least one query on the product database and updating a specific product profile for each product update by updating the storage amount included in the product profile based on the product level detected, executing a query on the product database based on said query on the product database, identifying one or more product profiles where the updated storage amount is less than the threshold level included in a respective product profile, initiating automated fulfillment of a products associated with each of the identified one or more product profiles, generating a transaction value for each of the identified one or more product profiles, electronically transmitting each generated transaction value, receiving a plurality of merchant bids from a plurality of merchants for a target product identifier…, identifying a winning merchant bid of the plurality of merchant bids… and communicating and notifying that the winning merchant bid has been identified”  which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas  in prong one of step 2A of the Alice/Mayo test, specifically under “fundamental economic principles or practices” mitigating risk by providing user anonymity and greater consumer security as related to a transaction (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). because – for example, in this case, the claims involve a series of steps of updating a product database after querying if the updated storage amount is less than the threshold level and identifying a winning merchant bid. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, the computing device and blockchain network, merely use a computer as a tool to perform an abstract idea. Specifically, the computing device and blockchain network perform the steps of “storing a plurality of product profiles wherein each product profile includes at least a product identifier, a storage amount, and a threshold level, receiving product updates for one or more products…, automatically detecting products levels of one or more products, obtaining product updates for the one or more products, wherein each product update includes at least a specific product identifier corresponding to a respective product and a product level, executing at least one query on the product database to update a specific product profile for each product update by updating the storage amount included in the product profile based on the current product level…, executing at least one query on the product database and updating a specific product profile for each product update by updating the storage amount included in the product profile based on the product level detected, executing a query on the product database based on said query on the product database, identifying one or more product profiles where the updated storage amount is less than the threshold level included in a respective product profile, initiating automated fulfillment of a products associated with each of the identified one or more product profiles, generating a transaction value for each of the identified one or more product profiles, electronically transmitting each generated transaction value, receiving a plurality of merchant bids from a plurality of merchants for a target product identifier…, identifying a winning merchant bid of the plurality of merchant bids… and communicating and notifying that the winning merchant bid has been identified”. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of computing device and blockchain network, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of managing an inventory. As discussed above, taking the claim elements separately, the computing device and blockchain network perform the steps of “storing a plurality of product profiles wherein each product profile includes at least a product identifier, a storage amount, and a threshold level, receiving product updates for one or more products…, automatically detecting products levels of one or more products, obtaining product updates for the one or more products, wherein each product update includes at least a specific product identifier corresponding to a respective product and a product level, executing at least one query on the product database to update a specific product profile for each product update by updating the storage amount included in the product profile based on the current product level…, executing at least one query on the product database and updating a specific product profile for each product update by updating the storage amount included in the product profile based on the product level detected, executing a query on the product database based on said query on the product database, identifying one or more product profiles where the updated storage amount is less than the threshold level included in a respective product profile, initiating automated fulfillment of a products associated with each of the identified one or more product profiles, generating a transaction value for each of the identified one or more product profiles, electronically transmitting each generated transaction value, receiving a plurality of merchant bids from a plurality of merchants for a target product identifier…, identifying a winning merchant bid of the plurality of merchant bids… and communicating and notifying that the winning merchant bid has been identified”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of managing an inventory. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computing device and blockchain network to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of managing an inventory. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly et al. (US 2018/0144292 A1) in further view of Dolen (US 2016/0239908 A1)
Regarding Claims 1 and 9, Mattingly discloses a method for automated product fulfillment via blockchain, comprising: 
storing, in a product database of a computing device, a plurality of product profiles, wherein each product profile includes at least a product identifier, a storage amount, and a threshold level (¶0026, ¶0028, ¶0030, ¶0034, ¶0046, ¶0050)
automatically detecting, by a detection device of the computing device, products levels of one or more products (¶0028, ¶0029)
obtaining, by an input device interfaced with the computing device, product updates for the one or more products, wherein each product update includes at least a specific product identifier corresponding to a respective product and a product level (Fig. 3A (303); ¶0023, ¶0025, ¶0029, ¶0033, ¶0034)
executing, by a querying module of the computing device, at least one query on the product database and updating  a specific product profile for each product update by updating the storage amount included in the product profile based on the product level detected by the detection device and included in a respective product update, where the product identifier included in the specific product profile corresponds to the specific product identifier included in the respective product update (¶0026-¶0027, ¶0044, ¶0050)
executing, by the querying module of the computing device, a query on the product database and based on said query on the product database, identifying, by the computing device, one or more product profiles where the updated storage amount is less than the threshold level included in a respective product profile (¶0026, ¶0027, ¶0029, ¶0036, ¶0042, ¶0044)
in response to identifying the updated storage amount being less than the threshold level, initiating, by the computing device automated fulfillment of a products associated with each of the identified one or more product profiles (¶0036, ¶0042, ¶0044)
generating, by a generation module of the computing device, a transaction value for each of the identified one or more product profiles, wherein the transaction value includes at least a unique identifier associated with the computing device and the product identifier included in the respective product profile; and (¶0036, ¶0043) P03935-US-UTILAttorney Docket No. 0076412-000850 Page 35 of 42
electronically transmitting, by a transmitting device of the computing device, each generated transaction value to a node in a blockchain network accessible by a plurality of merchants (¶0038, ¶0043)
via the blockchain network (¶0019)
the blockchain network (¶0019)
Mattingly does not disclose receiving, by a receiving device of the computing device, […], a plurality of merchant bids, from a plurality of different merchants, for a target product identifier that corresponds to the product identifier included in one of the generated transaction values, wherein each merchant bid includes at least one or more bid properties; identifying, by a determination module of the computing device, a winning merchant bid of the plurality of merchant bids based on at least the one or more bid properties included in each of the plurality of merchant bids, and communicating, by the computing device, […] and notifying [the blockchain network] that the winning merchant bid has been identified.
Dolen however discloses:
 receiving, by a receiving device of the computing device, […], a plurality of merchant bids, from a plurality of different merchants, for a target product identifier included in one of the generated transaction values, wherein each merchant bid includes at least one or more bid properties (¶0009, ¶0016)
identifying, by a determination module of the computing device, a winning merchant bid of the plurality of merchant bids based on at least the one or more bid properties included in each of the plurality of merchant bids (¶0022)
communicating, by the computing device, […] and notifying […] that the winning merchant bid has been identified (¶0026).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Dolen to include receiving, by a receiving device of the computing device, [via the blockchain network], a plurality of merchant bids, from a plurality of different merchants, for a target product identifier included in one of the generated transaction values, wherein each merchant bid includes at least one or more bid properties; identifying, by a determination module of the computing device, a winning merchant bid of the plurality of merchant bids based on at least the one or more bid properties included in each of the plurality of merchant bids, and communicating, by the computing device, [with the blockchain network] and notifying [the blockchain network] that the winning merchant bid has been identified, as disclosed in Dolen, in order to provide a system  with purchasing a good, service and/or right through an intermediary application (see Dolen ¶0006).

Regarding Claims 2 and 10, Mattingly discloses:
- storing, in a memory of the computing device, a blockchain comprised of a plurality of blocks, wherein each block includes at least a header having a timestamp and a plurality of transaction values (¶0026, ¶0050-¶0051);
- generating, by the computing device, a reference hash value via hashing the header included in a most recent block of the plurality of blocks as identified based on the time stamp included therein (¶0050-¶0053)
- generating, by the computing device, a transaction hash value via hashing each of the generated transaction values (¶0050-¶0053)
- generating, by the generation module of the computing device, a new block header, wherein the new block header includes at least a current timestamp, the generated reference hash value, and the generated transaction hash value (¶0050-¶0053) and
- generating, by the generation module of the computing device, a new block comprised of at least the new block header and each of the generated transaction values (¶0054) 

Regarding Claims 3 and 11, Mattingly discloses wherein the computing device is a node in the blockchain network (¶0026).

Regarding Claims 4 and 12, Mattingly discloses wherein each product profile further includes a requested amount, and each transaction value further includes the requested amount included in the respective product profile (¶0029).

Regarding Claims 7 and 15, Dolen discloses storing, in a memory of the computing device, one or more purchasing criteria, wherein the winning merchant bid is identified based on a correspondence between the one or more bid properties included in each of the plurality of merchant bids and the one or more purchasing criteria (¶0022).

Regarding Claims 8 and 16, Mattingly discloses generating, by the generation module of the computing device, a new transaction value, wherein the new transaction value includes at least the target product identifier, unique identifier, and an indication of fulfillment (¶0022, ¶0043, ¶0044); and electronically transmitting, by the transmitting device of the computing device, the new transaction value to the node in the blockchain network (¶0038, ¶0042)

Regarding Claim 17, Mattingly discloses wherein the detection device includes at least one of a scale, motion detector, and optical imager (¶0018).

Regarding Claim 18, Mattingly discloses wherein the detection device includes at least one of a scale, motion detector, and optical imager (¶0018).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Dolen in further view of Blaire et al. (US 2018/0276614 A1).
Regarding Claims 6 and 14, the combination of Mattingly and Dolen does not disclose wherein the plurality of product profiles includes a target product profile where the included product identifier corresponds to the target product identifier, the target product profile further includes one or more purchasing criteria, and the winning merchant bid is identified based on a correspondence between the one or more bid properties included in each of the plurality of merchant bids and the one or more purchasing criteria.
Blaire however discloses wherein the plurality of product profiles includes a target product profile where the included product identifier corresponds to the target product identifier (¶0040), the target product profile further includes one or more purchasing criteria (¶0040), and the winning merchant bid is identified based on a correspondence between the one or more bid properties included in each of the plurality of merchant bids and the one or more purchasing criteria (¶0040).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of Mattingly and Dolen to include wherein the plurality of product profiles includes a target product profile where the included product identifier corresponds to the target product identifier, the target product profile further includes one or more purchasing criteria, and the winning merchant bid is identified based on a correspondence between the one or more bid properties included in each of the plurality of merchant bids and the one or more purchasing criteria, as disclosed in Blaire, in order to have a system  that can be configured to select , coordinate , and manage one or more couriers to transport certain inventory items from one business location to another one (see Blaire ¶0015).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685